DETAILED ACTION
Claims 1, 15 and 26 have been amended.
Claims 21 has been previously cancelled.
Claims 1-20 and 22-26 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to the 103 rejection of claims 1, 15 and 26 (see applicant’s remarks; pages 9 and 10) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In particular, the Prakash reference is no longer relied upon to disclose the “anti-phishing training engine”, as shown below in the rejection.
Further, the applicant’s arguments with respect to the 103 rejection of dependent claims 2-14, 16-20 and 22-26 (see applicant’s remarks; pages 10 and 11) are moot in view of the cited references (Chasin and Sadeh-Koniecpol) not being relied upon to disclose the limitations of independent claims 1, 15 and 26.

Claim Interpretation
Regarding claims 1, 3, 4, 8, 13, 15, 16 and 26, the claims recite alternative language, i.e. using the term “or”, and as such, the Examiner interprets certain features to not be required due to the claim language listing the features in the alternative.  The rejection below specifies the particular limitations.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 7, 8, 11, 15, 17, 19, 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Berman (U.S. 2007/0136806 A1) in view of Prakash et al. (U.S. 2020/0092326 A1) and further in view Lowry et al.  (U.S. 2019/0034623 A1).
Regarding claim 1, Berman discloses a system and method to support anti-phishing training using real attacks in real time, comprising:
a content filtering and interception engine (e.g. gateway server) running on a host that is different from a device associated with a recipient and configured to intercept and detect an active content (URL) of an email arriving at the recipient’s email account within an entity or corporation (see Berman; paragraphs 0023 and 0045; Berman discloses blocking phishing at a point in a path of an email message from a sender to a recipient, i.e. “email account within an entity”.  When the email message reaches a gateway server, i.e. “intercept”, the URL within, i.e. “detect”, the email is replaced by another URL.  The gateway server is “different from a device associated with a recipient”);
a security protection engine (phishing inspection utility) running on a host that is different from a device associated with a recipient and configured to synchronously examine the active content (URL) of the email in real time for potential malicious intent of a phishing attack when the recipient attempts to access the active content (URL) of the email (see Berman; paragraphs 0022, 0046-0048 and 0050; Berman discloses a phishing inspection utility located remotely to an email client, i.e. “different from a device associated with a recipient”.  When a user clicks the URL hyperlink, i.e. “attempts to access the active content”, the URL is sent to the inspection utility where it searches, i.e. “examine”, the URL within a database.  The URL is searched in the phishing database only when, therefore “in real time”, the user activates the URL);
re-direct the recipient to a safe blocking mechanism (warning) designed to alert the recipient of the phishing attack once the phishing attack is blocked (see Berman; paragraph 0049; Berman discloses when it is determined that the URL is a phishing web site and blocked, redirecting the user’s browser to a URL which displays a warning, i.e. “safe blocking mechanism”).
While Berman discloses blocking a phishing attack, (see Berman; paragraphs 0022 and 0049), Berman does not explicitly disclose deliver additional content associated with the active content of the email to the recipient if the active content is determined to be safe for access by the recipient; block the recipient from accessing the additional content associated with the active content of the email if the active content is determined to be malicious to prevent the recipient from falling victim to the phishing attack.
In analogous art, Prakash discloses deliver additional content (webpage content) associated with the active content (URL) of the email to the recipient if the active content (URL) is determined to be safe for access by the recipient (see Prakash paragraph 0013, 0041 and 0045; Prakash discloses a counterfeit URL refers to an address that references an untrusted webpage exhibiting phishing behaviors.  If a user selects a link in an email, the email application generates a call to the URL.  If the URL is determined to not be counterfeit, the browser application allows access to content associated with the URL, e.g. display the webpage content referenced by the URL);
block the recipient from accessing the additional content (webpage content) associated with the active (URL) content of the email if the active content (URL) is determined to be malicious to prevent the recipient from falling victim to the phishing attack (see Prakash; paragraphs 0013, 0041 and 0044; Prakash discloses if the URL, from the link in the email, is determined to be counterfeit, the browser application blocks access to webpage content referenced by the received URL).
One of ordinary skill in the art would have been motivated to combine Berman and Prakash because they both disclose features of cyber security, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Prakash’s real-time phishing detection into the system of Berman in order to provide the benefit of recording user behavior and allowing the user to identify legitimate URLs and avoid counterfeit URLs via training directed toward  phishing prevention best practices (see Prakash; paragraph 0083).
While Berman and Prakash disclose blocking a phishing attack, as discussed above, and further Prakash disclosing recording user behavior and initiating a training module located on the user device to administer training on phishing links clicked by the user (see Prakash; paragraphs 0072 and 0083), the combination of Berman and Prakash does not explicitly disclose an anti-phishing training engine running on a host that is different from the device associated with the recipient and configured to customize and provide an anti-phishing training exercise to the recipient in response to the recipient being blocked from accessing the additional content associated with the active content, wherein content of the anti-phishing training exercise is specifically customized for the recipient based on the blocked phishing attack the recipient received in the email.
In analogous art, Lowry discloses an anti-phishing training engine running on a host that is different from the device associated with the recipient and configured to customize and provide an anti-phishing training exercise to the recipient in response to the recipient being blocked from accessing the additional content (site content) associated with the active content (URL), wherein content of the anti-phishing training exercise is specifically customized for the recipient based on the blocked phishing attack the recipient received in the email (see Lowry; paragraphs 0105, 0174 and 0280; Lowry discloses providing enhanced training with respect to real world phishing attacks when a user clicks on links in an email.  In particular, actions are taken, such as preventing access to the site corresponding to a URL.  The user behavior is recorded and analyzed in order to customize training for the user.  Further, the blocking/preventing and execution of the training is provided remotely by a remote administrator, i.e. “anti-phishing training engine running on a host that is different from the device associated with the recipient”.  In other words, the remote administrator is different than the client/device associated with the user).
One of ordinary skill in the art would have been motivated to combine Berman, Prakash and Lowry because they all disclose features of cyber security, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Lowry’s real-time detection and training into the combined system of Berman and Prakash in order to provide the benefit of training the user to identify risky behavior and offer a second chance, as well as, allow network administrators insight into the typical user behavior so they can better tailor their products (see Lowry; paragraphs 0105 and 0174).
Regarding claim 2, Berman, Prakash and Lowry disclose all the limitations of claim 1, as discussed above, further the combination of Berman, Prakash and Lowry clearly discloses the content filtering and interception engine and the security protection engine are positioned in a data path from which the active content of the email is to be consumed by the recipient so that the active content of the email is intercepted and examined before it is consumed by the recipient (see Berman; paragraphs 0022, 0023, 0045; Berman discloses the phishing inspection utility is located remotely to the email client and blocking phishing at a point in a path of an email message from a sender to a recipient, in which the email message reaches a gateway server.  As such, the “the active content of the email is intercepted and examined before it is consumed by the recipient”).
Regarding claim 4, Berman, Prakash and Lowry disclose all the limitations of claim 1, as discussed above, further the combination of Berman, Prakash and Lowry clearly discloses the active content of the email is an embedded URL link directing to a website (see Berman; paragraph 0023; Berman discloses a URL reference within the email) or macros in an attached document to the email (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “embedded URL” alternative).
Regarding claims 5 and 17, Berman, Prakash and Lowry disclose all the limitations of claims 4 and 15, as discussed above, further the combination of Berman, Prakash and Lowry clearly discloses the security protection engine is configured to determine if the URL link points to a fake website of an attacker (see Berman; paragraph 0049; Berman discloses testing the URL reference to determine if the URL is of a phishing web site, i.e. “fake website”; Further, Prakash discloses a counterfeit URL which references a webpage that may exhibit a phishing attack; see paragraph 0013).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claims 1 and 15.
Regarding claims 7 and 19, Berman, Prakash and Lowry disclose all the limitations of claims 1 and 15, as discussed above, further the combination of Berman, Prakash and Lowry clearly discloses the security protection engine is configured to monitor and store information about the active content the recipient attempted to access into a user behavior database, wherein such information is used to establish a pattern of behavior of the recipient when the recipient faces a phishing attack (see Lowry; paragraphs 0097, 0105 and 0174; Lowry discloses enhanced training with respect to real world phishing attacks through recording user behavior on a remote server, i.e. “security protection engine”, when the user encounters real phishing attacks.  In particular, instances of risky user behavior, i.e. “pattern of behavior”, is recorded in terms of accessing URLs, i.e. “active content the recipient attempted to access”).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claims 1 and 15. 
Regarding claim 8, Berman, Prakash and Lowry disclose all the limitations of claim 7, as discussed above, further the combination of Berman, Prakash and Lowry clearly discloses the pattern of behavior of the recipient includes one or more of frequency of attempts by the recipient to access a malicious content (see Lowry; paragraph 0174; Lowry discloses showing users' number, i.e. “frequency”, of potentially harmful clicks or interactions with dangerous files made the day before), types of phishing attacks the recipient is likely to fall victim to (see Lowry; paragraph 0174; Lowry discloses enhancing end users' security awareness to make them intelligently avoid document files, e.g. DOC, XLR, RFT, TXT, PDF, PPT and others, and other applications with the capability to execute malicious code via a threat embedded in the file), and severity of such phishing attacks (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen both the “frequency of attempts” and “types of phishing attacks” alternatives).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.
Regarding claims 11 and 22, Berman, Prakash and Lowry disclose all the limitations of claims 1 and 15, as discussed above, further the combination of Berman, Prakash and Lowry clearly discloses the security protection engine is configured to re-direct the recipient to a safe blocking mechanism designed to kick-in once the phishing attack is blocked and the recipient is prevented from falling victim to such attack (see Berman; paragraph 0049; Berman discloses when it is determined that the URL is a phishing web site and blocked, redirecting the user’s browser to a URL which displays a warning, i.e. “safe blocking mechanism”).
Regarding claims 15 and 26, the limitations are similar to the limitations recited in claims 1 above. As such, the same rationale discussed above regarding claim 1 applies equally as well to claims 15 and 26.
Further, Berman discloses the additional limitations of claim 26, a non-transitory storage medium having software instructions (see Berman; paragraphs 0014 and 0015; Berman discloses the use of servers and a database, and as such, would necessarily include a non-transitory storage medium with software instructions.  Further, Prakash discloses a computer-readable storage media; see paragraph 0092).



Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Berman (U.S. 2007/0136806 A1) in view of Prakash et al. (U.S. 2020/0092326 A1) and Lowry et al.  (U.S. 2019/0034623 A1), as applied to claims 1 and 15 above, and further in view of Chasin (U.S. 2005/0015626 A1).
Regarding claims 3 and 16, Berman, Prakash and Lowry discloses all the limitations of claims 1 and 15, as discussed above, while Berman discloses content filtering and interception engine is configured to intercept the email (see Berman; paragraph 0023 and 0045; Berman discloses blocking phishing at a point in a path of an email message from a sender thereof to a recipient, in which the email reaches a gateway server), as discussed above, the combination of Berman, Prakash and Lowry does not explicitly disclose the content filtering and interception engine is configured to intercept the email via either a proxy or a relay mechanism prescribed to a governing communication protocol.
In analogous art, Chasin discloses the content filtering and interception engine (handler) is configured to intercept (accept/receive) the email via either a proxy or a relay mechanism prescribed to a governing communication protocol (see Chasin; paragraph 0031; Chasin discloses the handler 122 may take any useful form for accepting and otherwise handling e-mail messages, and in one embodiment, comprises a message transfer agent that creates a proxy gateway, positioned between the internet/email server or destination server and the e-mail recipients, for inbound e-mail to the e-mail server or destination mail host 188 by accepting the incoming messages with the Simple Mail Transport Protocol (SMTP), e.g., is a SMTP proxy server) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “proxy” alternative).
One of ordinary skill in the art would have been motivated to combine Berman, Prakash, Lowry and Chasin because they all disclose features of cyber security, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Chasin’s proxy server into the combined system of Berman, Prakash and Lowry in order to provide the benefit of scalability by allowing Berman’s gateway to be implemented as a proxy server which includes filters (see Chasin; paragraph 0031).

Claims 6, 9, 10, 12-14, 18, 20 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Berman (U.S. 2007/0136806 A1) in view of Prakash et al. (U.S. 2020/0092326 A1) and Lowry et al.  (U.S. 2019/0034623 A1), as applied to claims 4 and 15, and further in view of Sadeh-Koniecpol et al. (U.S. 2014/0199663 A1) (applicant submitted prior art, see IDS filed 03/17/2021).
Regarding claims 6 and 18, Berman, Prakash and Lowry disclose all the limitations of claims 4 and 15, as discussed above.  The combination of Berman, Prakash and Lowry does not explicitly disclose the security protection engine is configured to determine if the attachment contains any malicious content. 
In analogous art, Sadeh-Koniecpol discloses the security protection engine is configured to determine if the attachment contains any malicious content (see Sadeh-Koniecpol; paragraph 0058; Sadeh-Koniecpol discloses repurposing an actual attack by making it harmless, e.g. replacing a malicious attachment, i.e. therefore a determination that “the attachment contains any malicious content” with a mock malicious attachment).
One of ordinary skill in the art would have been motivated to combine Berman, Prakash, Lowry and Sadeh-Koniecpol because they all disclose features of cyber security, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Sadeh-Koniecpol’s training intervention into the combined system of Berman, Prakash and Lowry in order to provide the benefit of helping to reduce future risk of threats users fall prey to (see Sadeh-Koniecpol; paragraphs 0034 and 0043). 
Regarding claims 9 and 20, Berman, Prakash and Lowry disclose all the limitations of claims 7 and 19, as discussed above.  The combination of Berman, Prakash and Lowry does not explicitly disclose the security protection engine is configured to determine the anti-phishing training exercise that the recipients needs to go through specific to his/her needs and inform the recipient accordingly according to his/her pattern of behavior to access to the malicious content.
In analogous art, Sadeh-Koniecpol discloses the security protection engine is configured to determine the anti-phishing training exercise (training intervention) that the recipients needs to go through specific (appropriate) to his/her needs and inform the recipient accordingly according to his/her pattern (trend) of behavior to access to the malicious content (see Sadeh-Koniecpol; paragraphs 0059, 0062, 0063 and 0114; Sadeh-Koniecpol discloses an SMS message or email message being used to deliver training, i.e. “inform the recipient”.  The system analyzes data, such as behavior data, which includes a trend of the user.  The system determines whether a need for training is indicated by a user action, e.g. behavior trend, selects a training intervention appropriate for the user action, and transmits the training intervention.  In other words, the system determines the appropriate intervention training for the user based on an action, e.g. behavior trend, of the user and informs the user of the selected training).
One of ordinary skill in the art would have been motivated to combine Berman, Prakash, Lowry and Sadeh-Koniecpol because they all disclose features of cyber security, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Sadeh-Koniecpol’s training intervention into the combined system of Berman, Prakash and Lowry in order to provide the benefit of helping to reduce future risk of threats users fall prey to (see Sadeh-Koniecpol; paragraphs 0034 and 0043). 
Regarding claim 10, Berman, Prakash, Lowry and Sadeh-Koniecpol disclose all the limitations of claim 9, as discussed above, further the combination of Berman, Prakash, Lowry and Sadeh-Koniecpol clearly discloses the anti-phishing training engine is configured to automatically determine if the recipient needs to be retrained with the same anti-phishing training exercise or elevated to a different training exercise based on the recipient’s behaviors, interactions, responses, during and/or after the anti-phishing training exercise (see Sadeh-Koniecpol; paragraphs 0064, 0083 and 0085; Sadeh-Koniecpol discloses historical user training data which includes how well the user responded when taking the training modules and recorded instances where the user failed to conform to expected best practices or apply relevant knowledge covered by the training system.  Through manual configuration or statistical analysis, i.e. “automatically determine”, maintenance and customization of training needs is done which includes updating and customizing individual training interventions by accessing the historical training data.  In other words, it is determined that the “recipient needs to be retrained” by the training being updated for the individual user in view of the data showing how well the user responded to the training and failing to conform to the expected best practices or apply the knowledge covered in the training.  Further, the system may provide recommendations for further training of the user, i.e. “elevated to a different training”) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “retrained” and “elevated to a different training” alternatives). 
One of ordinary skill in the art would have been motivated to combine Berman, Prakash, Lowry and Sadeh-Koniecpol because they all disclose features of cyber security, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Sadeh-Koniecpol’s training intervention into the combined system of Berman, Prakash and Lowry in order to provide the benefit of helping to reduce future risk of threats users fall prey to by recommending further training (see Sadeh-Koniecpol; paragraphs 0034 and 0043). 
Regarding claims 12 and 23, Berman, Prakash and Lowry disclose all the limitations of claims 1 and 15, as discussed above.  While Prakash and Lowry disclose recording user behavior, as discussed above, the combination of Berman, Prakash and Lowry does not explicitly disclose the anti-phishing training engine is configured to access and retrieve the recipient’s pattern of behavior of accessing malicious content in the past to determine the type of anti-phishing training exercise the recipient needs.
In analogous art, Sadeh-Koniecpol discloses the anti-phishing training engine is configured to access and retrieve the recipient’s pattern of behavior of accessing malicious content in the past to determine the type of anti-phishing training exercise the recipient needs (see Sadeh-Koniecpol; paragraphs 0063, 0064, 0072 and 0112; Sadeh-Koniecpol discloses the system accessing storage comprising user behavior data which includes trends, historical user training data, as well as, training needs models to customize the training interventions).
One of ordinary skill in the art would have been motivated to combine Berman, Prakash, Lowry and Sadeh-Koniecpol because they all disclose features of cyber security, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Sadeh-Koniecpol’s training intervention into the combined system of Berman, Prakash and Lowry in order to provide the benefit of helping to reduce future risk of threats users fall prey to (see Sadeh-Koniecpol; paragraphs 0034 and 0043).
Regarding claims 13 and 24, Berman, Prakash and Lowry disclose all the limitations of claims 1 and 15, as discussed above.  While Lowry discloses the “anti-phishing engine”, as discussed above, the combination of Berman, Prakash and Lowry does not explicitly disclose the anti-phishing training engine is configured to interactively present the antiphishing training exercise to the recipient via a user portal in formats that include one or more of audio.
In analogous art, Sadeh-Koniecpol disclose the anti-phishing training engine is configured to interactively present the antiphishing training exercise to the recipient via a user portal in formats that include one or more of audio (see Sadeh-Koniecpol; paragraph 0086; Sadeh-Koniecpol discloses training intervention in the format of audio), video (see Sadeh-Koniecpol; paragraph 0086; Sadeh-Koniecpol discloses training intervention in the format of video), slide-show, and human interactions with the recipient (see Sadeh-Koniecpol; paragraph 0086; Sadeh-Koniecpol discloses training intervention in the format of personnel interactions) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “audio”, “video” and “human interactions” alternatives).
One of ordinary skill in the art would have been motivated to combine Berman, Prakash, Lowry and Sadeh-Koniecpol because they all disclose features of cyber security, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Sadeh-Koniecpol’s training intervention into the combined system of Berman, Prakash and Lowry in order to provide the benefit of helping to reduce future risk of threats users fall prey to (see Sadeh-Koniecpol; paragraphs 0034 and 0043).
Regarding claims 14 and 25, Berman, Prakash and Lowry disclose all the limitations of claims 1 and 15, as discussed above.  While Prakash discloses tracking training progress (see Prakash; paragraph 0083), the combination of Berman, Prakash and Lowry does not explicitly disclose the anti-phishing training engine is configured to record the recipient’s current security posture and awareness and/or the recipient’s training record in the training exercise for future training consideration for the recipient.
In analogous art, Sadeh-Koniecpol discloses the anti-phishing training engine is configured to record the recipient’s current security posture and awareness and/or the recipient’s training record in the training exercise for future training consideration for the recipient (see Sadeh-Koniecpol; paragraphs 0064, 0083, 0085, and 0087; Sadeh-Koniecpol discloses historical user training data that is used for customization, which includes updating training interventions.  The training interventions may include recommendations for further training, i.e. “future training”.  Further, user responses are recorded for later analysis and the historical user training data is stored, i.e. “record… recipient’s training record in the training exercise”) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “record… recipient’s training record in the training exercise for future training consideration for the recipient” alternative).
One of ordinary skill in the art would have been motivated to combine Berman, Prakash, Lowry and Sadeh-Koniecpol because they all disclose features of cyber security, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Sadeh-Koniecpol’s training intervention into the combined system of Berman, Prakash and Lowry in order to provide the benefit of helping to reduce future risk of threats users fall prey to (see Sadeh-Koniecpol; paragraphs 0034 and 0043).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Emigh et al (U.S. 8,984,640 B1) discloses detecting a suspicious URL within a message, such as an email, and block traversal.
Kuo et al. (U.S. 2018/0115573 A1) discloses a recipient clicking a link in an email and determining if a website is likely a phishing website and presenting a notification that access was blocked.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653. The examiner can normally be reached M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.C/Examiner, Art Unit 2442                                                                                                                                                                                                        05/03/22

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442